            Case 2:18-cr-00131-RAJ Document 1435 Filed 08/27/20 Page 1 of 1




1                                                                 The Honorable Richard A. Jones

2
3
4
5                         IN THE UNITED STATES DISTRICT COURT
6                       FOR THE WESTERN DISTRICT OF WASHINGTON

7
     UNITED STATES OF AMERICA,                    )   NO. 2:18-cr-00131-RAJ
8                                                 )
                               Plaintiff,         )
9                                                     ORDER GRANTING MOTION TO FILE
            vs.                                   )
10                                                )   OVERLENGTH MEMORANDUM
                                                  )   SUPPORTING REPLY TO UNITED
11
                                                  )   STATES’ RESPONSE TO DEFENDANT
     CARLOS DEMARK DENNIS,
12                                                )   CARLOS DEMARK DENNIS’ MOTION
                               Defendant.         )   TO REDUCE SENTENCE
13
                                                  )
14
15
            This matter has come before the Court on Defendant’s motion to file overlength
16
17
     memorandum supporting motion to reduce sentence. The Court has reviewed the motion

18   and records in this case and finds there are compelling reasons to permit the filing of an
19   overlength memorandum supporting the Reply to United States’ Response to Defendant
20   Carlos Demark Dennis’ Motion to Reduce Sentence. Defendant shall be allowed to file his
21   brief with a total of 9 pages.
22          IT IS HEREBY ORDERED that the Motion to File Overlength Memorandum
23   Supporting Reply to United States’ Response to Defendant Carlos Demark Dennis’ Motion
24   to Reduce Sentence (Dkt. #1431) is GRANTED.
25
            DATED this 27th day of August, 2020.
26
27
28
                                                       A
                                                       The Honorable Richard A. Jones
29
                                                       United States District Judge
30
31   ORDER GRANTING MOTION TO FILE                                  SMITH LAW FIRM
     OVERLENGTH MEMORANDUM - 1                                       314 North Second Street
                                                                       Yakima, WA 98901
                                                                         (509) 457-5108
